Case: 18-50569      Document: 00514921422         Page: 1    Date Filed: 04/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 18-50569
                                                                                 FILED
                                                                             April 18, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LYNDELL BRADY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:18-CR-17-1


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Lyndell Brady appeals the 37-month within-
guidelines sentence imposed for his guilty plea conviction for maintaining a
drug premises, in violation of 21 U.S.C. § 856(a)(1) & (b), arguing that it is
substantively unreasonable. He concedes that our review is under the plain
error standard of review, but he challenges our caselaw regarding the standard
of review in order to preserve the issue for further review. However, Brady’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50569    Document: 00514921422      Page: 2   Date Filed: 04/18/2019


                                 No. 18-50569

reasonableness argument fails even under the abuse of discretion standard of
review. See Gall v. United States, 552 U.S. 38, 49-51 (2007); United States v.
Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
      “A discretionary sentence imposed within a properly calculated
guidelines range is presumptively reasonable.”       United States v. Campos-
Maldonado, 531 F.3d 337, 338 (5th Cir. 2008).              The presumption of
reasonableness “is rebutted only upon a showing that the sentence does not
account for a factor that should receive significant weight, it gives significant
weight to an irrelevant or improper factor, or it represents a clear error of
judgment in balancing sentencing factors.” United States v. Cooks, 589 F.3d
173, 186 (5th Cir. 2009).
      Here, the district court heard and considered Brady’s arguments for a
below-guidelines sentence based on his age and reduced risk of recidivism and
weighed them against his failure to appreciate the gravity of his offense, the
need to deter others from committing the same or similar crimes, and Brady’s
knowledge of and experience with the criminal justice system. Having weighed
all of those factors, the district court concluded that a sentence at the bottom
of the guidelines range was just and reasonable.
      Effectively, if not explicitly, Brady asserts that the district court should
have given dispositive weight to his age and low risk of recidivism. That
argument is unavailing, however, as it is contrary to this court’s precedent and
reflects a mere disagreement with the district court’s weighing of the 18 U.S.C.
§ 3553(a) factors. See United States v. Malone, 828 F.3d 331, 342 (5th Cir.
2016); United States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008).
Because Brady fails to rebut the presumption of reasonableness afforded
within-guidelines sentences, the judgment of the district court is AFFIRMED.
See Rodriguez, 523 F.3d at 525-26.



                                        2